DETAILED ACTION
This is a non-final office action on the merits in response to communications on 7/29/2021.   Claims 21-34 are pending and addressed below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2019 is being considered by the examiner.
NPLs not submitted were found with application 13692356.
Foreign Patent Document not submitted was found with application 15252500.
Non-English documents have been considered in as much as the translated portions and drawings provided (see MPEP 609).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 25 recites the limitation "the identified command".  It is not known what identified command this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24, 26, 28-30, 32-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crampe et al. (US 2004/0169673) in view of Haddad (US 2009/0089081) and Kang et al (US 2007/0270685).
Regarding claim 21, Crampe et al. teaches:
an electronic control unit and a memory (at least fig. 1 [0023]-[0026] discuss computer 102); 
a medical device system (at least figs. 1-5, 8-10, [0024]-[0080] discuss surgical/calibrated instrument 118, in particular at least [0030] discuss surgical instrument 118 aligns with virtual instrument, [0050] discuss “When the surgical instrument enters a field of view of the acquired image, the corresponding virtual instrument is superimposed on the image in both image content fields, as shown in one embodiment illustrated in FIG. 9”;  [0076] discuss “implant display page 258 are shown 
a bedside interface device comprising a display panel configured to allow a user to communicate with a plurality of diagnostic or therapeutic systems that includes said medical device system, said bedside interface device including user interface logic stored in the memory configured to be executed by said electronic control unit and further configured to display on said display panel a user interface which includes a first group of buttons corresponding to the plurality of diagnostic and therapeutic systems(at least figs. 1-10, [0024]-[0080] discuss display monitor 106, GUI 112, discuss main menu 204;     in particular at least [0065] discuss “the top part of the main menu 204 displays a menu bar 310. The menu bar 310 includes four menu bar icons 316-322 each representing a respective one of the categories of functionality shown in FIG. 3; namely: the instrument calibration selection 206 represented by an instrument calibration icon 316 that resembles the three dimensional instrument locator 119; the patient imaging selection 208 represented by a patient imaging icon 318 resembling the fluoroscope 117; the implant preparation and installation selection 210 represented by an implant icon 320 that resembles a vertebra containing an implant…The menu bar 310 further includes a right and a left button 324a,324b (which could be replaced by any equivalent widget) that is associated with a respective key on the keypad 114 and indicates the keys that can be used to change the selected menu bar icon (or other vertically offset selection set in procedural display pages). The right and left buttons 324a, 324b are preferably also selectable by the mouse, if such an input device is available);
said user interface logic is further configured to receive from the user a user input from said display panel, said user interface logic being further configured to allow the user to select one button from said first group of buttons according to said user touch input to thereby select a corresponding one of said plurality of diagnostic and therapeutic systems and to present, in response to said user selection, 
wherein a user-selected diagnostic and therapeutic system comprises said medical device system, and wherein said user interface logic is further configured to allow the user to interact with said application-specific user interface to acquire user input corresponding to a command for the medical device system, and wherein said electronic control unit is configured to communicate the command to the medical device system;
(at least figs. 1-10, [0024]-[0080] discuss display monitor 106, GUI 112, discuss main menu 204;     in particular at least [0065] discuss “the top part of the main menu 204 displays a menu bar 310. The menu bar 310 includes four menu bar icons 316-322 each representing a respective one of the categories of functionality shown in FIG. 3; namely: the instrument calibration selection 206 represented by an instrument calibration icon 316 that resembles the three dimensional instrument locator 119; the patient imaging selection 208 represented by a patient imaging icon 318 resembling the fluoroscope 117; the implant preparation and installation selection 210 represented by an implant icon 320 that resembles a vertebra containing an implant…The menu bar 310 further includes a right and a left button 324a,324b (which could be replaced by any equivalent widget) that is associated with a respective key on the keypad 114 and indicates the keys that can be used to change the selected menu bar icon (or other vertically offset selection set in procedural display pages). The right and left buttons 324a, 324b are preferably also selectable by the mouse, if such an input device is available;               at least fig. 3 [0047]-[0051] discuss installation selection 210, selection of the implant sire preparation selection 252 displays the prepare implant sire display page 254;  discuss “When the site is prepared, the surgical team selects the main menu 204 and is returned to the implant preparation and installation selection, in which the suggested action is implant installation 256”, discuss “When ready, the surgical team is presented with an install implant display page 258, after affirming the implant installation selection 
Crampe et al. does not explicitly teach:
display panel includes a touch-responsive display panel;
user input includes user touch input;
user input include user touch input from said touch-responsive display panel;
However, Haddad teaches:
display panel includes a touch-responsive display panel;
user input includes user touch input;
user input include user touch input from said touch-responsive display panel;
(at least [0038] discuss display device 94 may include a touch-screen display device capable of receiving inputs from an orthopaedic surgeon 100. That is, the surgeon 100 may provide input data to the computing device 62, such as making a selection from a number of on-screen choices, by simply touching the screen of the display device 94) to be simple ([0038]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with display panel includes a touch-responsive display panel; user input includes user touch input; and user input include user touch input from said touch-responsive display panel as taught by Haddad to be simple.

Further, Crampe et al. does not explicitly teach:
medical device system including a robotic medical device system in communication with said electronic control unit;
However, Kang et al. teaches:

	also wherein said electronic control unit is configured to communicate the command to the robotic medical device system;
	(at least figs. 1-2C, [0034]-[0049] discuss computing system 21, computer 21, computer 31, display device 23, haptic device 30, arm 33, end effector 35, surgical tool 50, [0088]-[0093] discuss controlling the haptic device 30, arm 30, end effector in various modes, discuss “For example, the haptic device 30 may be programmed to operate in an input mode, a hold mode, a safety mode, a free mode, an approach mode, a haptic (or burring) mode, and/or any other suitable mode. The operating mode may be selected manually by the user (e.g., using a selection button represented graphically on the display device 23 or a mode switch located on the haptic device 30 and/or the computing system 20) and/or automatically by a controller or software process”) to perform a procedure on a patient [0034]-[0049], [0088]-[0093]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with medical device system including a robotic medical device system in communication with said electronic control unit, and also wherein said electronic control unit is configured to communicate the command to the robotic medical device system as taught by Kang et al. to perform a procedure on a patient.

Regarding claim 22, Crampe et al. teaches:
where said application-specific user interface of said user-selected diagnostic or therapeutic system comprises at least one application-specific second button displayed on said display panel that is different from said first group of buttons (at least figs. 1-10, [0024]-[0080] discuss display monitor 106, GUI 112, discuss main menu 204;     in particular at least [0065] discuss “the top part of the main menu 

Regarding claim 23, Crampe et al. teaches:
wherein said user interface logic is configured to present on said display panel, for each one of said plurality of diagnostic or therapeutic systems when selected by the user, a respective application-specific user interface that enables access to and control of said user-selected diagnostic or therapeutic system (at least figs. 1-10, [0024]-[0080] discuss display monitor 106, GUI 112, discuss main menu 204;     

Regarding claim 24, Crampe et al. teaches:
	said user interface logic is further configured to switch between respective application-specific user interfaces via a common interface displayed on said display panel, wherein said common interface includes said first group of buttons (at least figs. 1-10, [0024]-[0080] discuss display monitor 106, GUI 112, discuss main menu 204;     in particular at least [0065] discuss “the top part of the main menu 204 

Regarding claim 26, Crampe et al. does not explicitly teach:
wherein said robotic medical device system includes a medical device and wherein said command is configured to cause said robotic medical device system to manipulate or maneuver the medical device;

	wherein said robotic medical device system includes a medical device and wherein said command is configured to cause said robotic medical device system to manipulate or maneuver the medical device;
	(at least figs. 1-2C, [0034]-[0049] discuss computing system 21, computer 21, computer 31, display device 23, haptic device 30, arm 33, end effector 35, surgical tool 50, [0088]-[0093] discuss controlling the haptic device 30, arm 30, end effector in various modes, discuss “For example, the haptic device 30 may be programmed to operate in an input mode, a hold mode, a safety mode, a free mode, an approach mode, a haptic (or burring) mode, and/or any other suitable mode. The operating mode may be selected manually by the user (e.g., using a selection button represented graphically on the display device 23 or a mode switch located on the haptic device 30 and/or the computing system 20) and/or automatically by a controller or software process”) to perform a procedure on a patient [0034]-[0049], [0088]-[0093]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with said robotic medical device system includes a medical device and wherein said command is configured to cause said robotic medical device system to manipulate or maneuver the medical device as taught by Kang et al. to perform a procedure on a patient.

Regarding claim 28, Crampe et al. does not explicitly teach:
said robotic medical device system includes a medical device, a frame, a support structure attached to the frame, support linkages attached to the support structure, and a manipulator assembly attached to the support linkages and configured to control the positioning of the medical device
However, Kang et al. teaches:

	(at least figs. 1-2C, [0034]-[0049] discuss computing system 21, computer 21, computer 31, display device 23, haptic device 30, arm 33, end effector 35, surgical tool 50, [0088]-[0093] discuss controlling the haptic device 30, arm 30, end effector in various modes, discuss “For example, the haptic device 30 may be programmed to operate in an input mode, a hold mode, a safety mode, a free mode, an approach mode, a haptic (or burring) mode, and/or any other suitable mode. The operating mode may be selected manually by the user (e.g., using a selection button represented graphically on the display device 23 or a mode switch located on the haptic device 30 and/or the computing system 20) and/or automatically by a controller or software process”) to perform a procedure on a patient [0034]-[0049], [0088]-[0093]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with said robotic medical device system includes a medical device, a frame, a support structure attached to the frame, support linkages attached to the support structure, and a manipulator assembly attached to the support linkages and configured to control the positioning of the medical device as taught by Kang et al. to perform a procedure on a patient.

Regarding claim 29, Crampe et al. does not explicitly teach:
the medical device comprises one or more tools;
However, Kang et al. teaches:
	the medical device comprises one or more tools;

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with the medical device comprises one or more tools as taught by Kang et al. to perform a procedure on a patient.

Regarding claim 30, Crampe et al. does not explicitly teach:
the frame is supports by a plurality of wheels;
However, Kang et al. teaches:
	the frame is supports by a plurality of wheels;
	(at least figs. 1-2C, [0034]-[0049] discuss computing system 21, computer 21, computer 31, display device 23, haptic device 30, arm 33, end effector 35, surgical tool 50, [0088]-[0093] discuss controlling the haptic device 30, arm 30, end effector in various modes, discuss “For example, the haptic device 30 may be programmed to operate in an input mode, a hold mode, a safety mode, a free mode, an approach mode, a haptic (or burring) mode, and/or any other suitable mode. The operating mode may be selected manually by the user (e.g., using a selection button represented graphically on the display device 23 or a mode switch located on the haptic device 30 and/or the computing system 20) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with the frame is supports by a plurality of wheels as taught by Kang et al. to perform a procedure on a patient.

Regarding claim 32, Crampe et al. does not explicitly teach:
said robotic medical device system further includes a localization system configured to determine a position of the medical device;
However, Kang et al. teaches:
	said robotic medical device system further includes a localization system configured to determine a position of the medical device;
	(at least figs. 1-2C, [0034]-[0049] discuss computing system 21, computer 21, computer 31, display device 23, haptic device 30, arm 33, end effector 35, surgical tool 50, [0088]-[0093] discuss controlling the haptic device 30, arm 30, end effector in various modes, discuss “For example, the haptic device 30 may be programmed to operate in an input mode, a hold mode, a safety mode, a free mode, an approach mode, a haptic (or burring) mode, and/or any other suitable mode. The operating mode may be selected manually by the user (e.g., using a selection button represented graphically on the display device 23 or a mode switch located on the haptic device 30 and/or the computing system 20) and/or automatically by a controller or software process”;        [0042] discuss the arm 33 also includes position sensors (not shown) for determining a position and an orientation (i.e., pose) of the arm 33, such as encoders and/or resolvers mounted on the joints 33d and 33e and/or encoders and/or resolvers mounted on a shaft of each motor;     [0052]-[0062] discuss The haptic device tracker 45 is disposed on the haptic device 30, discuss “the arm 34 may include position sensors (e.g., encoders) similar to the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with said robotic medical device system further includes a localization system configured to determine a position of the medical device as taught by Kang et al. to perform a procedure on a patient.

Regarding claim 33, Crampe et al. does not explicitly teach:
the position of the medical device comprises a distal tip position corresponding to the distal end portion of the medical device, said localization system is further configured to determine an orientation of the distal end portion;
However, Kang et al. teaches:
	the position of the medical device comprises a distal tip position corresponding to the distal end portion of the medical device, said localization system is further configured to determine an orientation of the distal end portion;
	(at least figs. 1-2C, [0034]-[0049] discuss computing system 21, computer 21, computer 31, display device 23, haptic device 30, arm 33, end effector 35, surgical tool 50, [0088]-[0093] discuss controlling the haptic device 30, arm 30, end effector in various modes, discuss “For example, the haptic device 30 may be programmed to operate in an input mode, a hold mode, a safety mode, a free mode, an approach mode, a haptic (or burring) mode, and/or any other suitable mode. The operating mode 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with the position of the medical device comprises a distal tip position corresponding to the distal end portion of the medical device, said localization system is further configured to determine an orientation of the distal end portion as taught by Kang et al. to perform a procedure on a patient.

Regarding claim 34, Crampe et al. does not explicitly teach:
the localization system further comprises a position sensor disposed in said medical device;
However, Kang et al. teaches:
	the localization system further comprises a position sensor disposed in said medical device;

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. with the localization system further comprises a position sensor disposed in said medical device as taught by Kang et al. to perform a procedure on a patient.

s 25, 27 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crampe et al. (US 2004/0169673) in view of Haddad (US 2009/0089081) and Kang et al (US 2007/0270685) as applied to claims 21, 26 above, and further in view of Moll et al. (US 20080027464).
Regarding claim 25, as best understood, Crampe et al. does not explicitly teach:
wherein said electronic control unit communicates said identified command wirelessly;
However, Moll et al.
wherein said electronic control unit communicates said identified command wirelessly (at least fig. 1 [0038] discuss “A wired connection (112) transfers signals between an electronics rack (114) at the operator control station (102) and instrument driver (106). The electronics rack (114) includes system hardware and software that substantially operate and perform the many functions of the robotic surgical system (100)”… “The wired connection (112) may be a hard wire connection, such as an electrical wire configured to transmit electrical signals (e.g., digital signals, analog signals, etc.), an optical fiber configured to transmit optical signals, a wireless link configured to transmit various types of signals (e.g., RF signals, microwave signals, etc.), etc., or any combinations of electrical wire, optical fiber, wireless link, etc”) to transfer signals and to perform minimally invasive operations ([0038]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. in view of Haddad and Kang et al with wherein said electronic control unit communicates said identified command wirelessly as taught by Moll et al. to transfer signals and to perform minimally invasive operations.

Regarding claim 27, Crampe et al. does not explicitly teach:
wherein said medical device comprises a catheter;
However, Moll et al.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. in view of Haddad and Kang et al with wherein said medical device comprises a catheter as taught by Moll et al. for minimally invasive surgical procedures.

Claim 31 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crampe et al. (US 2004/0169673) in view of Haddad (US 2009/0089081) and Kang et al (US 2007/0270685) as applied to claim 28 above, and further in view of Ostwald et al. (US 6327519).
Regarding claim 31, Crampe et al. does not explicitly teach:
the frame is track mounted to a track for movement relative to said track;
However, Ostwald et al.
the frame is track mounted to a track for movement relative to said track (at least fig. 2 col 5 line 35 to col 6 line 42 discuss tracks and frame 62 suspends on a track) to move to designate position (col 5 line 35 to col 6 line 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Crampe et al. in view of Haddad and Kang et al with the frame is track mounted to a track for movement relative to said track as taught by Ostwald et al. to move to designate position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768.  The examiner can normally be reached on M-F 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664